Case 2:18-cv-06548-SJF-GRB Document 1 Filed 11/16/18 Page 1 of 6 PageID #: 1



HASBANI & LIGHT, P.C.
Danielle P. Light, Esq.
Counsel for Plaintiff
450 Seventh Avenue, Suite 1408
New York, New York 10123

                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF NEW YORK



GREAT LAGOON, LLC,
                                                      COMPLAINT FOR A CIVIL CASE
                              Plaintiff,
                                                      Case No. 18-6548
    -against-

RANDY DODD, WELLS FARGO BANK
NATIONAL ASSOCIATION, NOT IN ITS
INDIVUDUAL CAPACITY OR BANKING
CAPACITY, BUT SOLEY AS TRUSTEE FOR
SRMOF II 2011-1 TRUST,
                              Defendants.




       GREAT LAGOON, LLC (“Plaintiff”), by and through its attorneys Hasbani & Light, P.C.,

complains of RANDY DODD and WELLS FARGO BANK NATIONAL ASSOCIATION, NOT

IN ITS INDIVUDUAL CAPACITY OR BANKING CAPACITY, BUT SOLEY AS TRUSTEE

FOR SRMOF II 2011-1 TRUST (collectively “Defendants”), upon information and belief, as

follows:

                                 NATURE OF THE ACTION

       1.       This is an action pursuant to New York Real Property Actions and Proceedings

Law (“RPAPL”) Section 1501(4) to discharge a Mortgage dated June 6, 2007 and recorded in the

Nassau County Clerk’s Office on June 25, 2007 in Liber Book: M 32037 Pages: 326-344 (the



                                              1
Case 2:18-cv-06548-SJF-GRB Document 1 Filed 11/16/18 Page 2 of 6 PageID #: 2



“Disputed Mortgage”) securing the repayment of a note dated the same date for the principal sum

of $700,000.00 against real property known as 264 Lagoon Drive W, Long Beach, New York

11561 (the “Subject Premises”).

        2.     JP Morgan Mortgage Acquisition Corp. (“JP Morgan”) sent an acceleration letter

dated February 19, 2009 (the “Acceleration Letter”) to the mortgagors accelerating the Disputed

Mortgage demanding payment of the entire loan and triggering the statute of limitations. Based

on the Acceleration Letter, the statute of limitations expired in March 26, 2015 (6 years and 35

days from the Acceleration Letter). As a result, the statute of limitations to foreclose on the

Disputed Mortgage expired and the Disputed Mortgage must be discharged pursuant to RPAPL

Section 1501(4).

                                            PARTIES

        3.     Plaintiff is a limited liability company organized under the laws of the State of

Delaware. Plaintiff is a single-member Delaware limited liability company with its member

residing in Florida.

        4.     Plaintiff is the owner of the Subject Premises.

        5.     Defendant Randy Dodd resides at the Subject Premises and is a citizen of New

York.

        6.     Defendant Wells Fargo Bank National Association, not in its Individual Capacity

or Banking Capacity, But Solely as Trustee for SRMOF II 2011-1 Trust, is the current assignee of

the Disputed Mortgage. Wells Fargo Bank National Association is a California entity.

                                JURISDICTION AND VENUE




                                                2
Case 2:18-cv-06548-SJF-GRB Document 1 Filed 11/16/18 Page 3 of 6 PageID #: 3



          7.    This action is between citizens of different states. The amount in controversy,

exclusive of interest and costs, exceeds the sum or value of $75,000.00. Therefore, the jurisdiction

is based upon diversity of citizenship pursuant to 28 U.S.C. § 1332.

          8.    Venue is deemed proper in this District pursuant to 28 U.S.C. § 1391. A substantial

part of the events giving rise to this action took place within the jurisdiction of this Court and the

Property is located in this District.

                                   GENERAL ALLEGATIONS

          9.    On June 6, 2007, Richard Simmons and Eleanor Simmons (collectively the

“Borrowers”) executed a Mortgage in favor of Amnet Mortgage In Lieu Of True Corporate Name

American Mortgage Network, Inc. which was recorded in the Nassau County Clerk’s Office on

June 25, 2007 in Liber Book: M 32037 Pages: 326-344 (the “Disputed Mortgage”). Attached

hereto as Exhibit A is a true and correct copy of the Disputed Mortgage. The Disputed Mortgage

secures the repayment of a note dated the same date for the principal sum of $700,000.00 against

real property known as 264 Lagoon Drive W, Long Beach, New York 11561 (the “Subject

Premises”).

          10.   The Disputed Mortgage was assigned to JP Morgan by an assignment of mortgage

dated April 30, 2009 and recorded on May 20, 2009 in Liber: 33745 on Page 415. Attached hereto

as Exhibit B is a true and correct copy of the JP Morgan assignment of mortgage.

          11.   On or about August 1, 2008, the Borrowers defaulted on the Disputed Mortgage.

          12.   Upon information and belief, on February 19, 2009, JP Morgan, through its

servicing agent, mailed the Borrowers a letter requiring payment within thirty-five days of the

Acceleration Letter. Attached hereto as Exhibit C is a true and correct copy of the Acceleration

Letter.




                                                  3
Case 2:18-cv-06548-SJF-GRB Document 1 Filed 11/16/18 Page 4 of 6 PageID #: 4



       13.    JP Morgan then commenced a foreclosure action on May 27, 2009 bearing Index

Number 10123/2009 (the “2009 Foreclosure Action”). The action was abandoned by JP Morgan.

Attached hereto as Exhibit D is a true and correct copy of the Court’s Docket.

       14.    JP Morgan then assigned the Disputed Mortgage to Wilmington Savings Fund

Society FSB-trustee of the Primestar H Fund I Trust by assignment of mortgage dated June 28,

2013 and recorded on August 1, 2013 in Liber: 38976 on Page: 703. Attached hereto as Exhibit

E are the remaining assignments of mortgage referenced in this paragraph. The Disputed

Mortgage was subsequently assigned to Wilmington Savings Fund Society FSB-trustee of the

Primestar F Fund I Trust on October 20, 2014. See Exhibit E. On March 20, 2015, the Disputed

Mortgage was assigned to Selene Finance LP. See Exhibit E. On the same date, the Disputed

Mortgage was assigned to Wells Fargo Bank National Association, Not in its Individual Capacity

or Banking Capacity, But Solely as Trustee for SRMOF II 2011-1 Trust (“Wells Fargo”). See

Exhibit E.

       15.    The statute of limitations to foreclose on the Loan expired on March 26, 2015.

See CPLR § 213(4).

       16.    Almost two months later, on May 18, 2015, Wells Fargo commenced an action

to foreclose the Disputed Mortgage in the Supreme Court for the State of New York, County

of Nassau bearing Index Number 4572/2015 (the “2015 Foreclosure Action”). Attached hereto

as Exhibit F is a true and correct copy of the Summons and Complaint.

       17.    Since the statute of limitations expired on March 26, 2015, the Disputed

Mortgage must be discharged of record.



                                    CAUSES OF ACTION




                                               4
Case 2:18-cv-06548-SJF-GRB Document 1 Filed 11/16/18 Page 5 of 6 PageID #: 5



                                 DISCHARGE OF MORTGAGE

        18.     Plaintiff repeats, reiterates and re-alleges each and every allegation set forth in

foregoing Paragraphs of the Complaint with the same force and effect as if more specifically set

forth herein.

        19.     Pursuant to RPAPL § 1501 (4):

        Where the period allowed by the applicable statute of limitation for the
        commencement of an action to foreclose a mortgage, or to enforce a vendor's lien,
        has expired, any person having an estate or interest in the real property subject to
        such encumbrance may maintain an action against any other person or persons,
        known or unknown, including one under disability as hereinafter specified, to
        secure the cancellation and discharge of record of such encumbrance, and to
        adjudge the estate or interest of the plaintiff in such real property to be free
        therefrom; provided, however, that no such action shall be maintainable in any case
        where the mortgagee, holder of the vendor's lien, or the successor of either of them
        shall be in possession of the affected real property at the time of the commencement
        of the action. In any action brought under this section it shall be immaterial
        whether the debt upon which the mortgage or lien was based has, or has not, been
        paid; and also whether the mortgage in question was, or was not, given to secure a
        part of the purchase price.

        20.     An action to foreclose a mortgage is subject to a six-year statute of limitations. See

CPLR § 213(4). Concerning mortgages payable in installments, separate causes of action accrue

for each installment that is not paid and the statute of limitations begins to run on the date each

installment becomes due. Once a mortgage that is payable in installments is accelerated, the six-

year statute of limitations begins to run on the entire mortgage debt. A foreclosure action is a point

of acceleration of the note and mortgage.

        21.     Here, Defendant, JP Morgan Mortgage Acquisition Corp. (“JP Morgan”) sent a

notice demand payment by the Borrowers dated February 19, 2009 (the “Acceleration Letter”) to

the mortgagors accelerating the Disputed Mortgage demanding payment of the entire loan and

triggering the statute of limitations.




                                                  5
Case 2:18-cv-06548-SJF-GRB Document 1 Filed 11/16/18 Page 6 of 6 PageID #: 6



       22.      Based on the Acceleration Letter, the statute of limitations expired in March 26,

2015 (6 years and 35 days from the Acceleration Letter). See Exhibit C and CPLR § 213.

       23.      As a result, the Disputed Mortgage must be discharged pursuant to RPAPL §

1501(4).

       24.      That any estate or interest that Defendants ever had or claim to have had in the

Subject Premises or in any part thereof in the Disputed Mortgage and Note are now null and void

and of no force and effect as against the estate and interest of Plaintiff in the Subject Premises.

       25.      That none of the defendants are not infants or under any other disability.

       26.      That the Judgment in this action will not affect the person not being or ascertained

at the commencement of this action who by any contingency contained in a devise or grant, or

otherwise could afterward become entitled to a beneficial estate or interest in the Subject Premises.

       WHEREFORE, Great Lagoon, LLC respectfully requests that this Honorable Court grant

judgment in favor of Plaintiff and against Defendants as follows:

             1. Forever barring Defendants and every person or entity claiming under it from all

                claims to an estate or interest in the Subject Premises;

             2. Directing the Nassau County Clerk o cancel and discharge of record the Disputed

                Mortgage;

             3. Awarding Plaintiff Attorneys’ Fees, Costs and Disbursements for this Action; and

             4. For Such other relief as the Court deems just, equitable and proper.


Dated: New York, New York
       November 16, 2018
                                                       /s/ Danielle P. Light
                                                       Danielle P. Light, Esq.
                                                       Counsel for Plaintiff




                                                  6
